EXHIBIT 10.2

 

HF Financial Corp. and Home Federal Bank (the “Company”) anticipates entering
into a Securities Purchase Agreement (the “Participation Agreement”), with the
United States Department of Treasury (“Treasury”) that provides for the
Company’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”). If the Company does not participate or ceases at any time to participate
in the CPP, this letter shall be of no further force and effect, except to the
extent the EESA requires continued application of all or some of the
restrictions below.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

1.               No Golden Parachute Payments. The Company is prohibiting any
golden parachute payment to you during any “CPP Covered Periods.” A “CPP Covered
Period” is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

 

2.               Recovery of Bonus and Incentive Compensation. Any bonus and
incentive compensation paid to you during a CPP Covered Period and while you are
a senior executive officer is subject to recovery or “clawback” by the Company
if the payments were based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria.

 

3.               Compensation Program Amendments. Each of the Company’s
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2). For reference,
certain affected Benefit Plans are set forth in Appendix A to this letter.
Appendix A is not necessarily an exhaustive list of affected Benefit Plans.

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you that the
Company does not have the authority to change unilaterally, you and the Company
agree to negotiate such changes promptly and in good faith.

 

--------------------------------------------------------------------------------


 

4.               Waiver. You agree to execute the waiver of claims set forth in
Annex B of the Participation Agreement if you are a senior executive officer on
the Closing Date.

 

5.               Definitions and Interpretation. This letter shall be
interpreted as follows:

 

·                  “Senior executive officer” means the Company’s “senior
executive officers” as defined in subsection 111(b)(3) of EESA as reasonably
determined by the Company.

 

·                  “Golden parachute payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.

 

·                  “EESA” means the Emergency Economic Stabilization Act of 2008
as implemented by guidance or regulation issued by the Department of the
Treasury and as published in the Federal Register on October 20, 2008.

 

·                  The term “Company” includes any entities treated as a single
employer with the Company under 31 C.F.R. Section 30.1(b) (as in effect on the
Closing Date). If you are also delivering a waiver pursuant to the Participation
Agreement, then as between the Company and you, the term “employer” in that
waiver will be deemed to mean the Company as used in this letter.

 

·                  The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. section 30.11 (as in effect
on the Closing Date).

 

·                  Provisions (1) and (2) of this letter are intended to, and
will be interpreted, administered and construed to, comply with section 111 of
EESA (and, to the maximum extent consistent with the preceding, to permit
operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

 

6.               Miscellaneous. To the extent not subject to federal law, this
letter will be governed by and construed in accordance with the laws of South
Dakota. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

 

--------------------------------------------------------------------------------


 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially challenging times.

 

 

Yours sincerely,

 

 

 

HF Financial Corp.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Intending to be legally bound, I agree with and
accept the foregoing terms on the date set forth
below.

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

Employment Agreement

Change in Control Agreement

Long Term Incentive Plan

Short Term Incentive Plan

Individual Incentive Program

Deferred Compensation Agreement

 

--------------------------------------------------------------------------------